                        Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 1 of 6


             1   Ashley Keller (pro hac vice)                        Theane Evangelis, (#243570)
                   ack@kellerlenkner.com                               tevangelis@gibsondunn.com
             2   Travis Lenkner (pro hac vice)                       Dhananjay S. Manthripragada, (#254433)
                   tdl@kellerlenkner.com                               dmanthripragada@gibsondunn.com
             3   Marquel Reddish (pro hac vice)                      GIBSON, DUNN & CRUTCHER LLP
                   mpr@kellerlenkener.com                            333 South Grand Avenue
             4   KELLER LENKNER LLC                                  Los Angeles, CA 90071-3197
                 150 N. Riverside Plaza, Suite 4270                  Telephone: 213.229.7000
             5   Chicago, Illinois 60606                             Facsimile: 213.229.7520
                 312.741.5220
             6
                 Warren Postman (pro hac vice)                       Michele L. Maryott, (#191993)
             7     wdp@kellerlenkner.com                               mmaryott@gibsondunn.com
                 KELLER LENKNER LLC                                  GIBSON, DUNN & CRUTCHER LLP
             8   1300 I Street, N.W., Suite 400E                     3161 Michelson Drive
                 Washington, D.C. 20005                              Los Angeles, CA 90071-3197
             9   202.749.8334                                        Telephone: 213.229.7000
                                                                     Facsimile: 213.229.7520
           10    Keith A. Custis (#218818)
                   kcustis@custislawpc.com                             Attorneys for Defendant
           11    CUSTIS LAW, P.C.
                 1875 Century Park East, Suite 700
           12    Los Angeles, California 90067
                 213.863.4276
           13
                 Attorneys for Plaintiffs
           14
                                              UNITED STATES DISTRICT COURT
           15                               NORTHERN DISTRICT OF CALIFORNIA
                                                   OAKLAND DIVISION
           16
                 DEVAN COSTA and AHMED                              CASE NO. 4:19-cv-03046-JST
           17    WADSWORTH,
                                                                    JOINT CASE MANAGEMENT
           18                          Plaintiffs,                  STATEMENT
           19           v.                                          Conference:
                                                                    Date:       June 30, 2020
           20    POSTMATES INC.,                                    Time:       2:00 p.m.
                                                                    Judge:      Hon. Jon S. Tigar
           21                          Defendant.
           22
                        The parties to the above-titled action submit this Joint Case Management Statement pursuant
           23
                 to the Court’s order. Dkt. 58.
           24
                        Plaintiffs filed this action on June 3, 2019. Dkt. 1. Postmates filed a motion to compel
           25
                 arbitration of Plaintiffs’ claims on June 13, 2019. Dkt. 23. Postmates’ motion was fully briefed. Dkt.
           26
                 Nos. 23, 30, 36. On September 9, 2019, the parties stipulated to continue all case management
           27
                 deadlines, including the initial case management conference, in light of Postmates’ motion to compel
           28

Gibson, Dunn &                              JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP
                                                   CASE NO. 4:19-cv-03046-JST
                                                               1
                        Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 2 of 6


             1   arbitration. Dkt. 36. The Court entered the parties’ stipulated proposed order continuing the initial
             2   case management conference on September 12, 2019. Dkt. 37. It reset the initial case management
             3   conference for November 26, 2019. Id.
             4          On September 27, 2019, Postmates promptly filed a Notice of Settlement informing the Court
             5   and Plaintiffs of its participation in the proposed class action settlement in Rimler and requested a status
             6   conference so that Postmates could update the Court on the settlement. Dkt. 38.
             7          On October 3, 2019, the Court granted Postmates’ motion to compel arbitration and stay
             8   litigation. Dkt. 39. But “in light of [Postmates’] notice of settlement,” the Court vacated its order
             9   granting Postmates’ motion to compel arbitration and scheduled a case management conference for
           10    November 12, 2019, and ordered the parties to submit a joint case management statement on or before
           11    November 5, 2019. Dkt. 40. After the Rimler Court continued its hearing on the Rimler plaintiffs’
           12    motion for preliminary approval of the settlement to November 22, 2019, the parties stipulated to
           13    continue the case management conference “until after the hearing on preliminary settlement approval
           14    in Rimler” to “allow the parties to more concretely explain to this Court what impact, if any, the Rimler
           15    settlement might have on this case.” Dkt. 41. The Court then continued the case management
           16    conference to December 17, 2019, and ordered the parties to submit a joint case management statement
           17    on or before December 10, 2019. Dkt. 42. On November 26, 2019, the Rimler court continued its
           18    hearing on the motion for preliminary approval to January 31, 2020, and ordered supplemental briefing.
           19           On December 10, the parties submitted a joint case management statement. Dkt. 43. Plaintiffs
           20    requested that the Court order supplemental briefing on Postmates’ motion to compel arbitration. Id.
           21    at 3. Specifically, Plaintiffs sought leave to brief whether Postmates’ participation in the Rimler
           22    settlement constitutes a material breach of its arbitration agreements with Plaintiffs, such that Plaintiffs
           23    should be permitted to pursue their claims in court. Id. Postmates requested that the Court continue
           24    the case management conference until February 2020, after the preliminary approval hearing in Rimler,
           25    so that the parties could more concretely update the Court on the status of the settlement and its impact
           26    on this matter. Id. at 4. Postmates also explained that continuing the case management conference
           27    would conserve the parties’ and the Court’s resources until after the January 31, 2020 hearing. Id.
           28

Gibson, Dunn &
                                             JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                        CASE NO. 4:19-cv-03046-JST
                                                                2
                        Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 3 of 6


             1          On December 15, 2019, the Court granted Postmates’ request to continue the case management
             2   conference to February 25, 2020, and ordered the parties to submit a case management statement by
             3   February 18, 2020. Dkt. 44. The Court also stated that it “expresses no view regarding the merits of
             4   Plaintiffs’ argument that the Postmates arbitration agreement is now void as to them,” and that it “is
             5   merely waiting to find out whether Plaintiffs’ claims will be extinguished by the Rimler settlement.”
             6   Id. The Court further explained that if Plaintiffs’ claims are not extinguished by the Rimler settlement,
             7   then “Plaintiffs may . . . file a motion for leave to file a motion for reconsideration of the Court’s
             8   October 3, 2019 order.” Id.
             9          On February 18, 2020, the parties submitted a joint case management statement in which
           10    Plaintiffs asked the Court to grant their request to brief a motion to reconsider the Court’s order granting
           11    Postmates’s motion to compel arbitration. Dkt. 45. Postmates opposed. Id. The court granted
           12    Plaintiffs’ request. Dkt. 46. Briefing on Plaintiffs’ motion for reconsideration is complete, Dkts. 49,
           13    53, 54, and the Court vacated the hearing on the motion, finding it suitable to be resolved on the papers,
           14    Dkt. 56.
           15           On May 19, 2020, the parties filed a joint case management statement requesting the Court
           16    continue the case management conference scheduled for May to June 30, 2020, reasoning that the
           17    parties may know more regarding Plaintiffs’ motion for reconsideration and the Rimler settlement.
           18    Dkt. 57. The Court granted the request. Dkt. 58. The motion for reconsideration is still pending. On
           19    June 17, 2020, the Rimler court denied the settlement plaintiffs’ motion for preliminary approval of
           20    class settlement “without prejudice,” and “encourage[d] the parties to continue settlement negotiations
           21    in hopes that they are able to present another agreement for preliminary approval.”
           22                                              The Parties’ Position
           23           Both parties agree and request that the Court continue the case management conference in this
           24    case for two months to August 25, 2020. This Court’s decision on Plaintiffs’ motion for reconsideration
           25    will determine whether Plaintiffs’ claims are to be heard in this Court or in individual arbitrations. No
           26    discovery is necessary while Plaintiffs’ motion is pending. Further, the parties may know more at that
           27    time regarding the status of the Rimler settlement. Accordingly, the Court should continue the case
           28    management conference to August 25, 2020.

Gibson, Dunn &
                                             JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                        CASE NO. 4:19-cv-03046-JST
                                                                3
                       Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 4 of 6


             1   Dated: June 23, 2020                         Respectfully submitted
             2   /s/ Marquel Reddish                          /s/ Dhananjay Manthripragada
                 Marquel Reddish (pro hac vice)                Dhananjay Manthripragada, (#254433)
             3      mpr@kellerlenkner.com                         dmanthripragada@gibsondunn.com
                 KELLER LENKNER LLC                            GIBSON, DUNN & CRUTCHER LLP
             4   150 N. Riverside Plaza, Suite 4270            333 South Grand Avenue
                 Chicago, Illinois 60606                       Los Angeles, CA 90071-3197
             5   312.741.5220                                  Telephone: 213.229.7000
                                                               Facsimile: 213.229.7520
             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                          JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                                     CASE NO. 4:19-cv-03046-JST
                                                             4
                 Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 5 of 6


             1      DECLARATION OF FILER PURSUANT TO CIVIL LOCAL RULE 5-1(i)
             2   I attest that concurrence in the filing of this document has been obtained from each signatory.
             3   Dated June 23, 2020                                   /s/ Marquel Reddish
             4

             5

             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                    JOINT CASE MANAGEMENT STATEMENT
Crutcher LLP                               CASE NO. 4:19-cv-03046-JST
                                                       5
                        Case 4:19-cv-03046-JST Document 59 Filed 06/23/20 Page 6 of 6


             1                               UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF CALIFORNIA
             2                                    OAKLAND DIVISION
             3   DEVAN COSTA and AHMED                            CASE NO. 4:19-cv-03046-JST
                 WADSWORTH,
             4                                                    JOINT [PROPOSED] CASE
                                      Plaintiffs,                 MANAGEMENT ORDER
             5
                        v.                                        Conference:
             6                                                    Date:       June 30, 2020
                 POSTMATES INC.,                                  Time:       2:00 p.m.
             7                                                    Judge:      Hon. Jon S. Tigar
                                      Defendant.
             8

             9          The Court orders that a further case management conference is scheduled for August 25, 2020
           10    at 2:00 p.m.
           11           IT IS SO ORDERED.
           12

           13           Dated

           14                                                              Honorable Jon S. Tigar
                                                                           United States District Judge
           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                    [PROPOSED] ORDER RE JOINT CASE MANAGEMENT STATEMENT
                                                CASE NO. 4:19-cv-03046-JST
